Citation Nr: 1435535	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  10-20 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for lumbar spine strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. M. Donahue, Counsel 


INTRODUCTION

The Veteran had active service from February 1980 to February 2002.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a July 2009 rating decision of a Regional Office (RO).

The issue was previously remanded by the Board in March 2013 for additional development to include a new VA examination.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded the claim in March 2013 for an additional VA examination which considered the Veteran's neurological complaints as related to his service-connected lumbar spine strain.  Specifically, it was noted that the examiner must discuss the Veteran's sciatic nerve, as well as bowel and/or bladder involvement.  The Veteran underwent a VA nerves examination in May 2013.  Though the examiner addressed the Veteran's complaints of radiculopathy of the extremities, the examiner noted that the Veteran did not have any other neurological abnormalities or findings related to a thoracolumbar spine (such as bowel or bladder problems/pathologic reflexes.)  The examiner did not, however, address the Veteran's statements and complaints in the claims file.  In his substantive appeal dated in May 2010, the Veteran remarked that he experienced a partial loss of bladder and bowel function.  In a January 2012 statement, the Veteran related that he experienced frequent urination.  The Board notes that the June 2009 VA examiner indicated that the Veteran had urinary urgency and frequency that was related to his low back disability; however, the August 2012 VA examiner indicated that the Veteran had no neurologic abnormalities relatable to his low back disorder.  

In light of the deficiencies of the previous VA examination reports, the Board finds that remand is necessary for additional medical inquiry to allow for appropriate application of the Schedule for Rating Disabilities as requested in the March 2013 Board remand.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain a medical opinion concerning whether the Veteran has an objective neurologic disability affecting the bladder or bowel that is associated with the service-connected lumbar spine disability.  If the clinician determines that an examination is necessary to provide the requested information, such should be scheduled.

The entire claims file must be made available to the clinician, and the report must include discussion of the Veteran's documented medical history and assertions.  

The clinician should opine whether the Veteran has objective evidence of a neurologic disability which affects the bladder or bowel and, if so, whether such problems are neurological manifestation(s) of the service-connected low back disability.  See Veteran's statement of May 2010 (reports partial loss of bladder and bowel function) and January 2012 (reports frequent urination); and the June 2009 examination report (urinary urgency and frequency are reportedly related to the low back disorder).

2.  The AOJ must undertake any other development it determines to be warranted. 

3.  Then, the AOJ must readjudicate the Veteran's claims for an increased rating for a low back disability based on a de novo review of the record.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



